Citation Nr: 0426380	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether an April 28, 1982 Board of Veterans' Appeals 
decision should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Entitlement to an earlier effective date for a grant of a 
total rating for compensation purposes based on individual 
unemployability, prior to January 27, 1989.  


REPRESENTATION

Moving party represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1975.

Historically, an April 28, 1982 Board of Veterans' Appeals 
(Board) decision awarded an increased rating of 50 percent 
for the veteran's service-connected anxiety neurosis 
(previously rated 30 percent).  

In a written statement dated in July 2004, the veteran's 
attorney filed with the Board a formal motion for revision of 
said April 28, 1982 Board decision on the grounds of clear 
and unmistakable error.  Accordingly, pursuant to its 
original jurisdiction, the Board will render a decision 
herein on the clear and unmistakable error motion.  

With regard to another matter, in July 2004, the veteran 
expressed timely disagreement with a May 2004 rating 
decision, which denied an earlier effective date for a grant 
of a total rating for compensation purposes based on 
individual unemployability, prior to January 27, 1989.  
However, since the RO has not issued a Statement of the Case 
on said issue, that issue is not perfected and before the 
Board; and therefore, it is necessary to remand the issue for 
the RO to issue a Statement of the Case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  Said issue will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 28, 1982 decision, the Board awarded an 
increased rating of 50 percent for the veteran's service-
connected anxiety neurosis (previously rated 30 percent). 

2.  The April 28, 1982 Board decision was reasonably 
supported by the evidence then of record and the applicable, 
existent statutory and regulatory provisions.  

CONCLUSION OF LAW

The April 28, 1982 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), (en banc) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West 2002)) was not applicable to motions 
alleging clear and unmistakable error in decisions of the 
Board.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2003).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed by the veteran's attorney appears to satisfy 
the filing and pleading requirements set forth in 38 C.F.R. 
§ 20.1404 for a motion for revision of a decision based on 
clear and unmistakable error.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2003).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

It is contended, in essence, by or on the veteran's behalf, 
that said April 28, 1982 Board decision, which awarded a 50 
percent evaluation for anxiety neurosis, was clearly and 
unmistakably erroneous, on the grounds that the Board 
decision (a) violated the duty to assist, by failing to 
consider a claim of individual unemployability and records 
confirming his inability to work; and (b) failed to provide 
reasons and bases and apply, or correctly apply, VA 
regulations, including the provisions of 38 C.F.R. § 4.16 
pertaining to the issue of individual unemployability.  

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute clear and unmistakable error and that 
"grave procedural error" does not render a decision of VA 
non-final.  This decision, in pertinent part, overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
that decision held the existence of a "grave procedural 
error" rendered a decision of the VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994), noted that a clear and unmistakable error claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact and that an incomplete record, 
factually correct in all other respects, is not clear and 
unmistakable error.  Thus, even assuming arguendo that the 
Board decision in question violated the duty to assist, 
failure in the duty to assist cannot as a matter of law be 
the basis for a clear and unmistakable error claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Prior to the April 28, 1982 Board decision in question, a 
June 1979 rating decision affirmed a 30 percent evaluation 
for the veteran's anxiety neurosis.  The veteran has not made 
a collateral attack on that June 1979 rating decision.  That 
rating decision is final and binding.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2003).  The veteran expressed timely disagreement with a 
subsequent 1980 rating reduction of a 30 percent evaluation 
to 10 percent, prospectively effective January 1, 1981 and a 
1981 rating action, which restored the 30 percent evaluation, 
effective September 1, 1978.  Evidence of record at the time 
of said April 28, 1982 Board decision included an August 1980 
VA psychiatric examination report, which assessed the veteran 
as only moderately to severely disabled socially and 
industrially.  He was clinically described as well-oriented, 
cooperative, and with intact memory.  He reportedly had last 
been employed in 1975 as a medical technician until his job 
was terminated; had sought employment but was not hired due 
to his psychiatric history; had completed a two-year college 
level course in air conditioning, but had dropped out of 
further courses because of an inability to endure the stress; 
had done small jobs around the neighborhood, such as 
repairing cars, refrigerators, and air conditioners; and was 
married with children without significant problems alleged.  
He felt that outpatient treatment and medication had helped.  

Private psychiatric clinical records dated from 1977 to 1981 
indicated that the veteran had a mild paranoid disorder that 
appeared heavily influenced by stress.  Additionally, he 
manifested a great deal of anxiety and depression.  It was 
felt that with medication and therapy, his condition would 
likely remain stable, but not improve.  Lay statements from 
friends described the veteran's mental state and opined that 
his mental illness precluded a permanent job.  During a May 
1981 RO hearing, the veteran testified that he attended 
church; and that he had been awarded Social Security 
Administration benefits due to a severe nervous condition.  

The April 28, 1982 Board decision, which awarded an increased 
rating of 50 percent for anxiety neurosis, cited in the 
"findings of fact" section therein that the veteran's 
anxiety neurosis was currently manifested by "reduced 
capacity in dealing with stress"; and that his psychiatric 
disorder was productive of "severe industrial impairment and 
substantially impaired interpersonal relationships."  The 
conclusion of law set forth therein cited Code 9400.  Under 
the VA's Schedule for rating psychoneurotic disorders, 
including anxiety neurosis, then in effect, a 30 percent 
rating was warranted for anxiety neurosis with definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 50 percent rating required 
substantial impairment in the ability to establish or 
maintain effective or favorable relationships with people; 
reliability, flexibility and efficiency levels are so reduced 
by reason of psychoneurotic symptoms as to result in severe 
industrial impairment.  A 70 percent rating required serious 
impairment in the ability to establish and maintain effective 
or favorable relationships with people; psychoneurotic 
symptoms are of such severity and persistence as to result in 
pronounced impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1982).  

It appears that said April 28, 1982 Board decision correctly 
applied the pertinent laws and regulations and was well 
supported by the facts existent at that time.  A reasonable 
interpretation of the medical evidence then of record was 
that the veteran's anxiety neurosis resulted in substantial 
social and severe industrial impairment, as said Board 
decision clearly held, but not serious social and pronounced 
industrial impairment or total disability, particularly since 
he remained oriented with cognitive functions essentially 
intact and the examiner on most recent VA examination 
assessed the psychiatric impairment as only moderately to 
severely disabling from a social and industrial standpoint.  

None of the medical records or the veteran's communications 
definitely show that he was in virtual isolation or that his 
symptoms resulted in gross repudiation of reality.  He was 
involved in psychiatric therapy and clearly did not 
demonstrate totally incapacitating psychoneurotic symptoms.  
Rather, it is essentially contended that at least a 70 
percent schedular rating was warranted based on the veteran 
being "demonstrably unable to obtain and retain 
employment."  Although the veteran's attorney cites to 
Johnson v. Brown, 7 Vet. App. 95 (1994) (which interpreted 
the diagnostic codes for rating mental illness as requiring 
that only one of the three criteria must be met for a 100 
percent schedular rating), it should be pointed out that 
Johnson was not decided until after the April 28, 1982 Board 
decision in question, and, thus, is not applicable in 
deciding the clear and unmistakable error claim.  

Although the veteran allegedly was not substantially employed 
after the mid-1970's, the clinical manifestations of his 
anxiety neurosis were not clearly indicative of demonstrable 
inability to obtain or retain employment at the time of the 
April 28, 1982 Board decision in question.  Persuasive 
evidence of the veteran's ability to function from a social 
and industrial standpoint included the fact that the veteran 
engaged in mechanical-type work in his neighborhood, that his 
psychiatric disorder was relatively stable on medications, 
and that said August 1980 VA psychiatric examination report 
indicated only a moderately to severely disabling psychiatric 
disorder.  Thus, the medical records, including said August 
1980 VA psychiatric examination report, did not clearly or 
definitely show that the veteran's anxiety neurosis resulted 
in virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, demonstrable inability to obtain or retain 
employment, or serious social inadaptability and pronounced 
industrial impairment at the time of the April 28, 1982 Board 
decision.  See 38 C.F.R. § 4.132, Diagnostic Code 9400.  

A motion for clear and unmistakable error must fail if there 
is a "plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to the 
existent facts pertaining to a veteran's claim.  See Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  Appellant's motion 
is basically a disagreement as to how the facts were weighed 
or evaluated.  Under 38 C.F.R. § 20.1403(d), a disagreement 
as to how the facts were weighed or evaluated cannot 
constitute clear and unmistakable error.  Additionally, 
contrary to the veteran's contentions, 38 C.F.R. § 4.16 was 
not applicable, since those provisions applied only to the 
issue of entitlement to a total rating based upon individual 
unemployability.  Parenthetically, although under 38 C.F.R. 
§ 4.16(c), a 100 percent schedular evaluation could be 
assigned where a veteran's only service-connected disability 
was a mental disorder rated 70 percent and such mental 
disorder precluded substantially gainful employment, 38 
C.F.R. § 4.16(c) was not even in existence at the time of the 
Board decisions in question and, thus, is inapplicable in 
deciding the clear and unmistakable error claim.  

Additionally, the April 28, 1982 Board decision did not 
actually adjudicate the issue of entitlement to a total 
rating based upon individual unemployability.  Under 38 
C.F.R. § 19.102(b) (in effect in 1982 but subsequently 
repealed prior to 1987), the Board "may assume jurisdiction 
of an unappealed issue on its own motion, in a case properly 
before the Board, as provided in § 19.2."  38 C.F.R. § 19.2 
(in effect in 1982 but subsequently repealed prior to 1987) 
delegated authority to the Chairman and Vice Chairman of the 
Board to authorize assumption of appellate jurisdiction of an 
adjudicative determination which has not become final.  
However, the Board at the time of said April 28, 1982 Board 
decision could not have assumed jurisdiction on its own 
motion of any "pending" claim for a total rating based upon 
individual unemployability, since such claim had not yet been 
adjudicated by the RO and therefore was not an "adjudicative 
determination" as required by 38 C.F.R. § 19.2 even to 
qualify for a discretionary assumption of jurisdiction by the 
Board.  Clearly, the Board at the time of the Board decision 
in question did not have appellate jurisdiction over that 
total rating based upon individual unemployability issue, 
since that issue had not been adjudicated by the RO at that 
time.  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2003).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160, 20.1103, 20.1104 (2003).  Even assuming arguendo 
that the veteran had a "pending" claim for a total rating 
based upon individual unemployability filed at the time of 
said April 28, 1982 Board decision, the Board did not have 
jurisdiction over that "pending" claim which had not yet 
been adjudicated by the RO and neither Board decision in 
question rendered a final decision on that unadjudicated 
issue.  In order to establish clear and unmistakable error, 
there must be a final RO or Board decision on an issue.  See 
38 C.F.R. § 3.104(a) (2003), pertaining to rating decisions, 
which states "[p]revious determinations which are final and 
binding...will be accepted as correct in the absence of clear 
and unmistakable error"; 38 C.F.R. § 20.1400 (2003), 
pertaining to motions to revise Board decisions based on 
clear and unmistakable error, which states that "[a]ll final 
Board decisions are subject to revision...."; and 38 C.F.R. 
§ 20.1401(a) (2003), which defines the term "issue" in 
connection with clear and unmistakable error claims as "a 
matter upon which the Board made a final decision."  

The April 28, 1982 Board decision was not "clearly and 
unmistakably erroneous" for failure to provide adequate 
"reasons and bases", since at the time that decision was 
rendered, Board decisions were required to "set forth 
specifically the issue or issues, separately stated findings 
of fact and conclusions of law, and the reasons for the 
Board's decision" (See 38 C.F.R. § 19.180 (1982) and 38 
C.F.R. § 19.145 (1987)); and these requisites were in fact 
satisfied in the Board decision.  Reasons were provided in 
the Board decision in question to explain the basis for the 
50 percent evaluation awarded and it was a reasonable 
exercise of judgment not to award a 70 or 100 percent 
schedular evaluation for anxiety neurosis based on the 
medical evidence, since the evidence then of record suggested 
that the veteran remained oriented and cognitively intact, 
and his psychiatric impairment on August 1980 VA psychiatric 
examination was assessed as only moderately to severely 
disabling.  In short, any deficiencies in the Board decision 
in question would have constituted at best "harmless" error 
and would not have manifestly changed the outcome.  

Consequently, the April 28, 1982 Board decision, which 
awarded an increased rating of 50 percent for the veteran's 
service-connected anxiety neurosis, is not clearly and 
unmistakably erroneous, for the foregoing reasons; and 
therefore, is not subject to revision or reversal.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1403.


ORDER

Since the April 28, 1982 Board decision, which awarded an 
increased rating of 50 percent for the veteran's service-
connected anxiety neurosis, is not clearly and unmistakably 
erroneous, the motion for revision or reversal is denied.  



REMAND

Pursuant to a February 2004 Settlement Agreement between the 
veteran and the Secretary of the VA, the issue of entitlement 
to an earlier effective date for a grant of a total rating 
based on individual unemployability, prior to January 27, 
1989, was to be adjudicated by the RO in conjunction with the 
veteran's filing a motion to voluntarily dismiss, with 
prejudice, an appeal filed with the Federal Circuit on 
another issue that the veteran had appealed.  In May 2004, 
the RO adjudicated and denied entitlement to an earlier 
effective date for a grant of a total rating for compensation 
purposes based on individual unemployability, prior to 
January 27, 1989; and the Federal Circuit granted the 
veteran's motion to voluntarily dismiss, with prejudice, the 
other appealed issue.  Since in July 2004, the veteran 
expressed timely disagreement with the May 2004 rating 
decision's denial of an earlier effective date for a grant of 
a total rating based on individual unemployability, it is 
necessary to remand the issue for the RO to issue a Statement 
of the Case in accordance with Manlincon, supra.  

Accordingly, the case is REMANDED for the following:

The RO should issue a Statement of the 
Case on the issue of entitlement to an 
earlier effective date for a grant of a 
total rating based on individual 
unemployability, prior to January 27, 
1989.  This procedural step is necessary 
because the veteran filed a timely Notice 
of Disagreement with a May 2004 rating 
decision, which denied said issue.  See 
Manlincon, supra.  In the event the 
veteran wants to perfect an appeal on 
said issue, a timely Substantive Appeal 
would be required.

Thereafter, to the extent said issue is not granted, the 
veteran should be furnished with a supplemental statement of 
the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, to the extent such 
action is in order.  No action is required of the veteran 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



